Case 1:19-cv-09669-AT Document 45 File
US. De

USDC SDNY

 

7, \) DOCUMENT
United §
Souther, || ELECTRONICALLY FILED

 

DOC #:
86 Chamber To
New York, N |f DATE FILED: _ 6/11/2021

 

June 7, 2021
VIA ECF & EMAIL
The Honorable Analisa Torres
United States District Court
500 Pearl Street
New York, NY 10007
Torres NYSDChambers@nysd.uscourts.gov

Re: The New York Times Co., et al. v. Dep’t of the Treasury, 19 Civ. 9669 (AT)
Dear Judge Torres:

I write respectfully on behalf of all parties in the above-referenced action brought under
the Freedom of Information Act, 5 U.S.C. § 552 (“FOIA”), to provide the status update ordered

by the Court on March 24, 2020, and to request an adjournment of the telephonic conference
scheduled for June 14, 2021, at 10:00 AM. See Dkt. No. 43 at 2 (mem. endorsement).

On March 18, 2021, the parties submitted a joint letter in which they informed the Court
that they were continuing to confer about modifications to Plaintiff's FOIA request that may
resolve part or all of this case. Dkt. No. 42. The parties have made progress but have not yet agreed
on a resolution and respectfully request an additional 60 days to continue their discussions. The
parties respectfully propose that they submit a joint status letter updating the Court on their efforts
and proposing next steps in this case by August 6, 2021, and that the telephonic conference
scheduled for June 14, 2021, be adjourned to a date and time after August 6, 2021, that is
convenient for the Court. This is the parties’ sixteenth request for an adjournment of the initial
conference. The first fifteen requests were granted. Dkt. Nos. 14, 16, 19, 21, 23, 25, 27, 29, 31, 33,
35, 37, 39, 41, 43.

I thank the Court for its consideration of these requests.

GRANTED. The initial pretrial conference scheduled for June 14, 2021, is ADJOURNED to August 17,
2021, at 10:20 a.m. By August 10, 2021, the parties shall file a joint status letter.

SO ORDERED.

Dated: June 11, 2021
New York, New York

On-

ANALISA TORRES
United States District Judge

 
